               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

TYRAE TREMON RICHEY,                 )
                                     )
               Plaintiff,            )
                                     )
v.                                   )         CV419-273
                                     )
C/O B. MIDDLETON,                    )
                                     )
               Defendant.            )

                                ORDER

     Tyrae Tremon Richey is a prisoner at the Chatham County

Detention Center in this District. He has submitted this 42 U.S.C. § 1983

Complaint alleging excessive force during his incarceration at the

Georgia Diagnostic and Classification Prison in Jackson, Georgia. Doc.

1. Richey, however, has sent his complaint to the Southern District of

Georgia, which has no apparent link to his claims.

     Jackson, Georgia is located in Butts County, which lies in the

Middle District of Georgia. 28 U.S.C. § 90(b)(2). As his claim arises from

events that occurred in another district, the proper forum for this case is

the United States District Court for the Middle District of Georgia, 28

U.S.C. § 1391(b) (venue); 28 U.S.C. § 1406 (district courts may dismiss or

transfer cases suffering venue defects); see 28 U.S.C. § 90(b)(2). The
Clerk is DIRECTED to transfer this case to the Middle District for all

further proceedings.

     SO ORDERED, this 29th day of October, 2019.


                                  _______________________________
                                  CHRISTOPHER L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
